Name: COMMISSION REGULATION (EEC) No 1616/93 of 25 June 1993 extending for the second time Regulation (EEC) No 3779/91 fixing the export refunds on baled tobacco from the 1991 harvest
 Type: Regulation
 Subject Matter: trade policy;  plant product;  marketing
 Date Published: nan

 26 . 6. 93 Official Journal of the European Communities No L 155/17 COMMISSION REGULATION (EEC) No 1616/93 of 25 June 1993 extending for the second time Regulation (EEC) No 3779/91 fixing the export refunds on baled tobacco from the 1991 harvest THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (! ), as last amended by Regulation (EEC) No 860/92 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1991 crop by Commission Regulation (EEC) No 3779/91 (3), extended by Regulation (EEC) No 3684/92 (4) ; Whereas the final date for granting those refunds was set at 30 June 1993 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds in respect of the varieties in question from the 1991 harvest in order to enable those exports to be carried out ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 3779/91 , '30 June 1993' is hereby replaced by '31 December 1993'. Article 2 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1993 . For the Commission Rene STEICHEN Member of the Commission O OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 91 , 7. 4. 1992, p. 1 . O OJ No L 356, 24. 12. 1991 , p. 54 . (4) OJ No L 374, 22. 12. 1992, p. 5.